Title: To James Madison from James Bowdoin, 2 December 1806
From: Bowdoin, James
To: Madison, James



Sir,
Paris Dec 2nd. 1806.

I have the honor to enclose you a very important decree of the Emperor of France made at Berlin on the 21st. ulto. and this day published by authority at Paris.  I have not time to offer any observations upon the subject of it: But shall content myself with forwarding a number of copies to the different sea ports in hopes that by some vessel which may be found ready to sail you will receive the earliest intelligence of it.  I have the honor to be very respectfully Sir Your faithful and obedient Servant

James Bowdoin

